DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2021 has been entered.
Claim Objections
The Examiner acknowledges that the Applicant’s amendments to claim 1 resolves the previous claim objection of claim 30. Therefore, the previous claim objection of claim 30 has been withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 30 are rejectedJeong et al. (US 2016/0064387) hereinafter “Jeong” in view of Wang et al. (US 2020/0058744) hereinafter “Wang” and in further view of Lee et al. (US 2017/0098648) hereinafter “Lee” and Kim et al. (US 2016/0087053) hereinafter “Kim”.
Regarding claim 1, Figs. 15 and 17 of Jeong teaches a semiconductor device, comprising: a first active fin (Item 313) protruding from a substrate (Item 100) and extending in a first direction; a second active fin (Item 213) protruding from the substrate (Item 100) and extending in the first direction; a device isolation layer (Item 105) on the substrate (Item 100), the device isolation layer (Item 105) surrounding and being in direct contact with the first active fin (Item 313) and the second active fin (Item 213); a first gate pattern (Item 320) crossing over the first active fin (Item 313); a first source/drain pattern (Items 330) of a first conductivity (Paragraph 0027 where one device has a first conductivity and the second device has a second conductivity) extending upward from a top surface of the first active fin (Item 313) at a side of the first gate pattern (Item 320); a second source/drain pattern (Items 230) of a second conductivity (Paragraph 0027) extending upward from a top surface of the second active fin (Item 213) at a side of a gate pattern, the second conductivity being opposite to the first conductivity (Paragraph 0027); a contact plug (Fig. 23; Item 550)  in direct contact with the first source/drain pattern of the first conductivity (Item 330) and another contact plug (Fig. 23; Another Item 550) in direct contact with the second source/drain pattern of the second conductivity (Item 230), where the first source/drain pattern (Items 330) includes: a first lower side (See Picture 1 below) and a second lower side (See Picture 1 below) spaced apart from each other, the first and second lower sides extending directly from opposite sides of the top surface of the first active fin (Item 313), a first upper side extended from the first lower side (See Picture 1 below), and a second upper side extended from the second lower side (See Picture 1 below), where the second source/drain pattern (Items 230) includes: a third lower side and a fourth lower side spaced from each other (See Picture 1 below), a third upper side extended from a top end of the third lower side (See Picture 1 below), and a fourth upper side extended from the fourth lower side (See Picture 1 below); where the first lower side is inclined at a first angle (See Picture 1 below) relative to a top surface of the substrate, the second upper side is inclined at a second angle (See Picture 1 below) relative to the top surface of the substrate, where the third lower side is inclined at a third angle relative to the top surface of the substrate (See Picture 1 below).
Jeong does not teach where the first gate pattern crosses over both the first active fin and the second active fin.
Fig. 2 of Wang teaches where a common gate pattern (Item 210) crosses over both a first active fin (Item 214) and a second active fin (Item 216), where the first active fin is part of an NFET (Paragraph 0018) and the second active fin is part of a PFET (Paragraph 0018).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first gate pattern crossing over both the first active fin and the second active fin because it allows for the gate structure for the NFET and the PFET to be formed in the same step which simplifies the manufacturing process (Wang Paragraph 0024) and allows for the formation of a CMOS transistor (Wang Paragraph 0014). 
When the first gate pattern crosses over both the first and second active fin, as taught by Wang, the second source/drain pattern will be at the same side of the first gate pattern.
Jeong does not teach where the same contact plug is in direct contact with both the first source/drain pattern of the first conductivity and the second source/drain pattern of the second conductivity.
Fig. 11A of Wang further teaches where a contact plug (Combination of Items 252 and 256) are in direct contact with both a first source/drain pattern having a first conductivity (Item 214; Paragraph 0018) and a second source/drain pattern having a second conductivity (Item 216; Paragraph 0018).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the contact plug of Jeong be in direct contact with both the first source/drain pattern of the first conductivity and the second source/drain pattern of the second conductivity because it allows for formation of device level contacts while the devices are able to be further scaled (Wang Paragraph 0003) and enlarges a processing window for performing subsequent patterning processes to form via contacts (Wang Paragraph 0013). 
Jeong does not teach wherein the first angle is greater than the second angle.
However, the size of the first angle is a result effective variable (Lee Paragraph 0047 where the lateral growth of the source/drain region (which is determined by the size of the first angle) determines the maximum width of the source/drain structure which ultimately determines the distance between adjacent epitaxial structures). In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding (MPEP 2144.05).
It would have been obvious to one having ordinary skill in the art to optimize the size of the first angle such that the first angle is greater than the second angle because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first angle of Jeong be greater than the second angle of Jeong because “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (MPEP 2144.04; See also In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Lastly, Lee teaches where a lateral and vertical growth of a source/drain structure can be tuned such that the source/drain structure can be separated from or merged with another source/drain structure (Paragraph 0047).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first angle of Jeong be greater than the second angle of Jeong because the first angle determines (tunes) the maximum width which determines the spacing between adjacent epitaxial structures and in certain integrated circuit layouts it is desired that adjacent epitaxial structures are physically separated from each other at a desired distance (Lee Paragraph 0047).
Jeong does not teach wherein the first angle is greater than the third angle.
However, the angle at which the lower sides are inclined is a result effective variable (Kim Paragraphs 0064 where the angle at which the lower side is inclined determined the height at which the maximum width of the source/drain pattern occurs which impacts the resistance between the source/drain pattern and a contact plug [Paragraph 0082]). In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding (MPEP 2144.05).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the first angle, such that the first angle is greater than the third angle because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05; In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).

    PNG
    media_image1.png
    427
    585
    media_image1.png
    Greyscale

Picture 1 (Labeled version of a portion of Jeong Fig. 17)
Regarding claim 2, the combination of Jeong, Wang, Lee and Kim teaches all of the elements of the claimed invention as stated above.
Jeong does not explicitly teach where the first angle ranges from about 55º to about 65 º.
Jeong further teaches where the first source/drain patterns (Item 330) are made of silicon (Paragraph 0120).  
Kim teaches a semiconductor device having a fin protruding from a substrate (Item 110); a first source/drain pattern (Item 160P) at opposite sides of a first gate pattern (140P), each of the first source/drain patterns including a first lower side (Item FS-1P) and a first upper side (Item FS-2P), where the first lower side is inclined at a first angle (Item Theta2) relative to a top surface of the substrate (Item 110) and where the first angle (Item Theta2) ranges from about 51º to about 59 º (Paragraph 0068).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first angle of Jeong range from about 55º to about 65 º because faceted surfaces at certain angles are known to be grown during a silicon epitaxial growth process (Kim Paragraph 0068) and In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05; See also In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).        
Regarding claim 3, Fig 17 of Jeong further teaches the device further comprising: a first point (See Picture 2 below) where the first lower side and the first upper side meet; a second point (See Picture 2 below) where the second lower side and the second upper side meet; a first imaginary segment (See Picture 2 below) along each of the first source/drain patterns (Item 330) connecting the first and second points to each other;  Page 2 of 10Serial No. UnassignedAtty. Docket No. 239/1225 a third point (See Picture 2 below) where the first upper side and the second upper side meet; a fourth point (See Picture 2 below) where an extension line of the first lower side and an extension line of the second lower side meet; a second imaginary segment (See Picture 2 below) along each of the first and second source/drain patterns (Item 330) connecting the third point to the fourth point; and a fifth point (See Picture 2 below) where the first imaginary segment and the second imaginary segment intersect, the fifth point being higher than a center point of the second imaginary segment.

    PNG
    media_image2.png
    351
    400
    media_image2.png
    Greyscale

Picture 2 (Labeled version of a portion of Jeong Fig. 17)
Regarding claim 4, the combination of Jeong, Wang, Lee and Kim teaches all of the elements of the claimed invention as stated above.
While Fig. 17 of Jeong shows that the distance from the third point to the fifth point is less than half the length of the second segment, it only seems to teach where a first distance from the third point to the fifth point is shorter than a distance from the fifth point to a level from which the first and second lower sides extend. Thus, the spatial relationship required by the claim is not explicitly taught by Jeong.
 However, the height of the maximum width of the source/drain pattern (which defines the height of the fifth point) is a result effective variable (Kim Paragraphs 0078 and 0124 where the height of the maximum width and/or overall height of a source/drain pattern may be different depending on the position of a contact [Kim Paragraph 0007] which impacts the resistance between the source/drain pattern and a contact plug [Kim Paragraph 0082]). In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding (MPEP 2144.05).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the height of the maximum width of the first source/drain pattern such that a first distance from the third point to the fifth point is shorter than a distance from the fifth point to a level from which the first and second lower sides extend because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05; In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Regarding claim 5, the combination of Jeong, Wang, Lee and Kim teaches all of the elements of the claimed invention as stated above.
Jeong further teaches a first imaginary segment (See Picture 2 above) along each of the first source/drain patterns (Item 330) connecting the first and second points to each other;  Page 2 of 10Serial No. UnassignedAtty. Docket No. 239/1225 a third point (See Picture 2 ); a fourth point (See Picture 2 above) where an extension line of the first lower side and an extension line of the second lower side meet; a second imaginary segment (See Picture 2 above) along each of the first source/drain pattern (Item 330) connecting the third and fourth points to each other; and a fifth point where the first imaginary segment and the second imaginary segment intersect.
Jeong teaches all of the elements of the claimed invention as stated above except the contact plug is in contact with both of the first upper side and the second upper side; a first contact point where the contact plug and the first upper side meet; a second contact point where the contact plug and the second upper side meet; a first tangential line at the first contact point; a second tangential line at the second contact point.
Fig. 2I of Kim teaches a contact plug (Item 170P) on the first source/drain pattern (Item 160P) to be in contact with both of a first upper side and a second upper side; a first contact point (See Picture 3 below) where the contact plug and the first upper side meet; a second contact point (See Picture 3 below) where the contact plug and the second upper side meet; a first tangential line (See Picture 3 below) at the first contact point; a second tangential line (See Picture 3 below) at the second contact point; a first point (See Picture 3 below) where the first tangential line and an extension line (See Picture 3 below) of the first lower side meet; a second point (See Picture 3 below) where the second tangential line and an extension line (See Picture 3 below) of the second lower side meet; a first segment (See Picture 4 below) connecting the first and second points to each other; a third point (See Picture 4 below) where the first tangential line and the second tangential line meet
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the contact plug on the first source/drain pattern taught by the combination of Jeong and Wang to be in contact with both of the first upper side and the second upper side; a first contact point where the contact plug and the first upper side meet; a second contact point where the contact plug and the second upper side meet; a first tangential line at the first contact point; a second tangential line at the second contact point; a first point where the first tangential line and an extension line of the first lower side meet; and a second point where the second tangential line and an extension line of the second lower side meet because the first contact plug on the first source/drain pattern allows for an electrical connection to power such that a voltage can be applied to the source/drain pattern (Kim Paragraph 0185).
Jeong does not teach Page 3 of 10Serial No. UnassignedAtty. Docket No. 239/1225_00Preliminary the fifth point being higher than a center of the second imaginary segment.
However, when a contact plug is present, as taught by Kim, in the structure of Jeong such that tangential lines are present, as indicated in Picture 3 below) Page 3 of 10Serial No. UnassignedAtty. Docket No. 239/1225_00Preliminary a fifth point where the first imaginary segment and the second imaginary segment intersect will be present, the fifth point being higher than a center of the second imaginary segment (See Picture 2 above; See also Examiner’s Note below).
Examiner’s Note: Picture 2, which is a labeled version of Fig. 17 in Jeong shows the points that would be present in the structure claimed in the current claim as the points and segments identified in Fig. 4 above would still be present, just identified differently based on the introduction of the contact plug, taught by Kim.

    PNG
    media_image3.png
    228
    300
    media_image3.png
    Greyscale

Picture 3 (Labeled version of a portion of Fig. 2I of Kim)

    PNG
    media_image4.png
    228
    300
    media_image4.png
    Greyscale

Picture 4 (Labeled version of a portion of Fig. 2I of Kim)
Regarding claim 6, the combination of Jeong, Wang, Lee and Kim teaches all of the elements of the claimed invention as stated above.
While Fig. 17 of Jeong shows that the distance from the third point to the fifth point is less than half the length of the second imaginary segment, it only seems to teach where a first distance from the third point to the fifth point is about 0.2 times to about 0.45 times a length of the second imaginary segment (See Picture 4 above). Thus, the spatial relationship required by the claim is not explicitly taught by Jeong.
However, the height of the maximum width of the source/drain pattern (which defines the height of the fifth point) is a result effective variable (Kim Paragraphs 0078 and 0124 where the height of the maximum width and/or overall height of a source/drain pattern may be different depending on the position of a contact [Kim Paragraph 0007] which impacts the resistance between the source/drain pattern and a contact plug [Kim Paragraph 0082]). In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding (MPEP 2144.05).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the height of the maximum width of the first source/drain pattern such that a first distance from the third point to the fifth point is about 0.2 times to about 0.45 times a length of the second segment because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05; In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Regarding claim 7, the combination of Jeong, Wang, Lee and Kim teaches all of the elements of the claimed invention as stated above.
 Jeong does not teach where a width of the second source/drain pattern is larger than a width of the first source/drain pattern.
Fig. 2I and 3A of Kim teaches a semiconductor device comprising a first active fin (Vertical portion of Item 110P); a first source/drain pattern (Item 160N);  a second active fin (Vertical portion of Item 110N) protruding from the substrate (Item 110); a second gate pattern (Item 140N) covering a side surface and a top surface of the second active fin (Vertical portion of Item 110N); and second source/drain patterns (Item 160N) at opposite sides of the second gate pattern (Item 140N), the second source/drain pattern (Item 160N) including: a third lower side (Item FS-1N on the left side of Item 160N) and a fourth lower side (Item FS-1N on the right of Item 160N) spaced apart from each other, a third upper side (Item FS-2N on the left of Item 160N) extended from a top end of the third lower side, and a fourth upper side (Item FS-2N on the right side of Item 160N) extended from the fourth lower side, wherein a width of the second source/drain pattern (Item 160N) is larger than a width of the first source/drain pattern (Item 160P).
Jeong further teaches where the second active fin (Item 213) is part of an NMOS transistor (Paragraph 0269).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a width of the second source/drain pattern be larger than a width of the first source/drain pattern because a larger width yields a larger contact area between a contact plug and a source/drain region of an NMOS which decreases a resistance between the contact plug and the source/drain region (Kim Paragraph 0185).  
Further, the width of the source/drain patterns is a result effective variable (Lee Paragraph 0047 where the lateral growth of the source/drain region determines the maximum width of the source/drain structure which ultimately determines the distance between adjacent epitaxial structures). In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding (MPEP 2144.05).
It would have been obvious to one having ordinary skill in the art to optimize the width of the second source/drain pattern such that the width of the second source/drain pattern is larger than a width of the first source/drain pattern because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 8, the combination of Jeong, Wang, Lee and Kim teaches all of the elements of the claimed invention as stated above.
Fig. 17 of Jeong further teaches the first source/drain pattern (Item 330) further includes a first side corner where the first lower side and the first upper side meet, the second source/drain pattern (Item 230) further includes a second side corner where the third lower side and the third upper side meet, and where the maximum first side corner and the second side corner are present at the height where the maximum width of the first and second source/drain patterns, respectively.  
Jeong does not teach where a level of the first side corner is higher than a level of the second side corner.
However, the height of the maximum width of a source/drain pattern (and thus first and second corners) is a result effective variable (Kim Paragraphs 0064 where the angle at which the lower side is inclined determined the height at which the maximum width of the source/drain pattern occurs which impacts the resistance between the source/drain pattern and a contact plug [Paragraph 0082]). In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding (MPEP 2144.05).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the angle at which the lower sides of the first and second drain patterns, respectively, are inclined such that the height of the maximum width of the respective first and second source/drain patterns are at different levels such that a level of the first side corner is higher than a level of the second side corner from the top surface of the substrate because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05; In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Regarding claim 9, the combination of Jeong, Wang, Lee and Kim teaches all of the elements of the claimed invention as stated above.
Fig. 17 of Jeong further teaches wherein the fourth upper side is inclined at a fourth angle relative to the top surface of the substrate.
Jeong does not explicitly teach where the third angle is substantially equal to the fourth angle.
Kim further teaches where the fourth upper side (Item FS-2N on the right of Item 160N) is inclined at a fourth angle (Theta 4) relative to the second segment (See Picture 2 above for where the second segment would be in the second source/drain pattern), a second upper side (Item FS-2P on the right of Item 160P) being at a second angle (Theta 3) to the second segment, and where the second angle (Theta 3) is substantially equal (Paragraph 0068 where Theta 3 is between about 54 and about 57 degrees and Paragraph 0123 where Theta 3 is between about 54 and about 57 degrees) to the third angle (Theta 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the third angle being substantially equal to the fourth angle because this configuration yields a structure where contact plugs can have minimal resistance with their respective source/drain patterns (Kim Paragraph 0082).
Regarding claim 10, Jeong further teaches where the first source/drain pattern (Item 330) and the first gate pattern (Item 320) constitute an NMOS transistor (Paragraph 0027) and the second source/drain pattern (Item 230) and the second gate pattern (Item 220) constitute a PMOS transistor (Paragraph 0027).
Regarding claim 11, Fig. 17 of Jeong further teaches a spacer (Item 235) below the second source/drain pattern (Items 230) to cover a side surface of the second active fin (Item 213).
Regarding claim 12, the combination of Jeong, Wang, Lee and Kim teaches all of the elements of the claimed invention as stated above.
Jeong does not teach where Page 5 of 10Serial No. UnassignedAtty. Docket No. 239/1225 00a height of a top end of the first source/drain pattern is substantially equal to a height of a top end of the second source/drain pattern.
Kim further teaches where each of the second source/drain patterns (Items 160P) includes: a third lower side (Item FS-1P on the left of Item 160P) and a fourth lower side (Item FS-1P on the right of Item 160P) spaced apart from each other; a third upper side (Item FS-2P on the left of Item 160P) extended from a top end of the third lower side; and a fourth upper side (Item FS-2P on the right of Item 160P) extended from the fourth lower side, wherein a width of the second source/drain pattern (Item 160P) is smaller than a width of the first source/drain pattern (Item 160N), and  Page 5 of 10Serial No. UnassignedAtty. Docket No. 239/1225 00a height (Item H3) of top ends of the first source/drain patterns (Item 160N) is substantially equal to (Paragraph 0079) a height (Item H4) of top ends of the second source/drain patterns (Item 160P).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Page 5 of 10Serial No. UnassignedAtty. Docket No. 239/1225 00a height of a top end of the first source/drain pattern be substantially equal to a height of a top end of the second source/drain pattern because this configuration yields transistor devices having source/drain patterns with contact areas that are suitable to a desired resistance between the source/drain pattern and respective contact plug (Kim Paragraphs 0082-0083).
Regarding claim 13, the combination of Jeong, Wang, Lee and Kim teaches all of the elements of the claimed invention as stated above.
Fig. 17 of Jeong further teaches where the fourth upper side is inclined at a fourth angle relative to the top surface of the substrate. 
Jeong does not teach where the third angle is greater than the fourth angle.
However, the size of the third angle is a result effective variable (Lee Paragraph 0047 where the lateral growth of the source/drain region (which is determined by the size of the angle angle) determines the maximum width of the source/drain structure which ultimately determines the distance between adjacent epitaxial structures). In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding (MPEP 2144.05).
It would have been obvious to one having ordinary skill in the art to optimize the size of the third angle such that the third angle is greater than the fourth angle because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the third angle of Jeong be greater than the fourth angle of Jeong because “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (MPEP 2144.04; See also In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Lastly, Lee teaches where a lateral and vertical growth of a source/drain structure can be tuned such that the source/drain structure can be separated from or merged with another source/drain structure (Paragraph 0047).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the third angle of Jeong be greater than the fourth angle of Jeong because the third angle determines (tunes) the maximum width which determines the spacing between adjacent epitaxial structures and in certain integrated circuit layouts it is desired that adjacent epitaxial structures are physically separated from each other at a desired distance (Lee Paragraph 0047).
Regarding claim 30, Fig. 17 of Jeong further teaches where the device isolation layer (Item 105) exposes an upper sidewall of the second active fin (Item 213); and tehd evice further comprises a spacer (Item 235) covering the upper sidewall of the second active fin (Item 213). 
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2016/0064387) hereinafter “Jeong” in view of Wang et al. (US 2020/0058744) hereinafter “Wang”, Lee et al. (US 2017/0098648) hereinafter “Lee” and Kim et al. (US 2016/0087053) hereinafter “Kim” and in further view of Yu et al. (US 2014/0252489) hereinafter “Yu”.
Regarding claim 29, the combination of Jeong, Wang, Lee and Kim teaches all of the elements of the claimed invention as stated above except where the first source/drain pattern further includes: a first rounded edge between the first upper side and the first lower side; and a second rounded edge between the second upper side and the second lower side. 
Fig. 6 of Yu teaches a finfet device where corners between a first upper side and a first lower side are removed and corners between a second upper side and a second lower side are removed such that a first rounded edge is present between the first upper side and the first lower side and a second rounded edge is present between the second upper side and the second lower side.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a first rounded edge between the first upper side and the first lower side and a second rounded edge between the second upper side and the second lower side because when the corners of the source/drain pattern are rounded a greater height-to-width ratio and a finer fin pitch are permitted (Yu Paragraph 0011).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2016/0064387) hereinafter “Jeong” in view of Wang et al. (US 2020/0058744) hereinafter “Wang” and in further view of Kim et al. (US 2016/0087053) hereinafter “Kim”.
Regarding claim 17, Figs. 15 and 17 of Jeong teaches a semiconductor device, comprising: a first active fin (Item 313) protruding from a substrate (Item 100) and extending in a first direction; a second active fin (Item 213) protruding from the substrate (Item 100) and extending in the first direction; a device isolation layer (Item 105) on the substrate (Item 100), the device isolation layer (Item 105) surrounding and being in direct contact with the first active fin (Item 313) and the second active fin (Item 213); a first gate pattern (Item 320) crossing over the first active fin (Item 313); a first source/drain pattern (Items 330) of a first conductivity (Paragraph 0027 where one device has a first conductivity and the second device has a second conductivity) extending upward from a top surface of the first active fin (Item 313) at a side of the first gate pattern (Item 320); a second source/drain pattern (Items 230) of a second conductivity (Paragraph 0027) extending upward from a top surface of the second active fin (Item 213) at a side of a gate pattern, the second conductivity being opposite to the first conductivity (Paragraph 0027); a contact plug (Fig. 23; Item 550)  in direct contact with the first source/drain pattern of the first conductivity (Item 330) and another contact plug (Fig. 23; Another Item 550) in direct contact with the second source/drain pattern of the second conductivity (Item 230), where the first source/drain pattern (Items 330) includes: a first lower side (See Picture 1 above) and a second lower side (See Picture 1 above) spaced apart from each other, the first and second lower sides extending directly from opposite sides of the top surface of the first active fin (Item 313), a first upper side extended from the first lower side (See Picture 1 above), and a second upper side extended from the second lower side (See Picture 1 above), and a first side corner where the first lower side and the first upper side meet,  where the second source/drain pattern (Items 230) includes: a third lower side and a fourth lower side spaced from each other (See Picture 1 above), a third upper side extended from a top end of the third lower side (See Picture 1 above), a fourth upper side extended from the fourth lower side (See Picture 1 above), and a second side corner where the third lower side and the third upper side meet.
Jeong does not teach where the first gate pattern crosses over both the first active fin and the second active fin.
Fig. 2 of Wang teaches where a common gate pattern (Item 210) crosses over both a first active fin (Item 214) and a second active fin (Item 216), where the first active fin is part of an NFET (Paragraph 0018) and the second active fin is part of a PFET (Paragraph 0018).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first gate pattern crossing over both the first active fin and the second active fin because it allows for the gate structure for the NFET and the PFET to be formed in the same step which simplifies the manufacturing process (Wang Paragraph 0024) and allows for the formation of a CMOS transistor (Wang Paragraph 0014). 
When the first gate pattern crosses over both the first and second active fin, as taught by Wang, the second source/drain pattern will be at the same side of the first gate pattern.
Jeong does not teach where the same contact plug is in direct contact with both the first source/drain pattern of the first conductivity and the second source/drain pattern of the second conductivity.
Fig. 11A of Wang further teaches where a contact plug (Combination of Items 252 and 256) are in direct contact with both a first source/drain pattern having a first conductivity (Item 214; Paragraph 0018) and a second source/drain pattern having a second conductivity (Item 216; Paragraph 0018).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the contact plug of Jeong be in direct contact with both the first source/drain pattern of the first conductivity and the second source/drain pattern of the second conductivity because it allows for formation of device level contacts while the devices are able to be further scaled (Wang Paragraph 0003) and enlarges a processing window for performing subsequent patterning processes to form via contacts (Wang Paragraph 0013). 
Jeong does not teach where a level of the first side corner is higher than a level of the second side corner from the top surface of the substrate.
However, the height of the maximum width of a source/drain pattern (and thus first and second corners) is a result effective variable (Kim Paragraphs 0064 where the angle at which the lower side is inclined determined the height at which the maximum width of the source/drain pattern occurs which impacts the resistance between the source/drain pattern and a contact plug [Paragraph 0082]). In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding (MPEP 2144.05).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the angle at which the lower sides of the first and second drain patterns, respectively, are inclined such that the height of the maximum width of the respective first and second source/drain patterns are at different levels such that a level of the first side corner is higher than a level of the second side corner from the top surface of the substrate because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05; In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2016/0064387) hereinafter “Jeong” in view of Wang et al. (US 2020/0058744) hereinafter “Wang” and Kim et al. (US 2016/0087053) hereinafter “Kim” and in further view of Lee et al. (US 2017/0098648) hereinafter “Lee”.
Regarding claim 20, the combination of Jeong, Wang and Kim teaches all of the elements of the claimed invention as stated above.
Jeong further teaches where the first lower side is inclined at a first angle relative to a top surface of the substrate (See Picture 1 above), the second upper side is inclined at a second angle relative to the top surface of the substrate (See Picture 1 above).
Jeong does not explicitly teach where the first angle is greater than the second angle. 
However, the size of the first angle is a result effective variable (Lee Paragraph 0047 where the lateral growth of the source/drain region (which is determined by the size of the first angle) determines the maximum width of the source/drain structure which ultimately determines the distance between adjacent epitaxial structures). In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding (MPEP 2144.05).
It would have been obvious to one having ordinary skill in the art to optimize the size of the first angle such that the first angle is greater than the second angle because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first angle of Jeong be greater than the second angle of Jeong because “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (MPEP 2144.04; See also In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Lastly, Lee teaches where a lateral and vertical growth of a source/drain structure can be tuned such that the source/drain structure can be separated from or merged with another source/drain structure (Paragraph 0047).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first angle of Jeong be greater than the second angle of Jeong because the first angle determines (tunes) the maximum width which determines the spacing between adjacent epitaxial structures and in certain integrated circuit layouts it is desired that adjacent epitaxial structures are physically separated from each other at a desired distance (Lee Paragraph 0047).
Regarding claim 21, the combination of Jeong, Wang, Kim and Lee teaches all of the elements of the claimed invention as stated above.
Jeong further teaches where the third lower side is inclined at a third angle relative to the top surface of the substrate (See Picture 1 above).
Jeong does not explicitly teach where the first angle is greater than the third angle. 
However, the angle at which the lower sides are inclined is a result effective variable (Kim Paragraphs 0064 where the angle at which the lower side is inclined determined the height at which the maximum width of the source/drain pattern occurs which impacts the resistance between the source/drain pattern and a contact plug [Paragraph 0082]). In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding (MPEP 2144.05).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the first angle, such that the first angle is greater than the third angle because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05; In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Claims 23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2016/0064387) hereinafter “Jeong” in view of Lee et al. (US 2017/0098648) hereinafter “Lee” and in further view of Ok et al. (US 9397006) hereinafter “Ok”.
Regarding claim 23, Figs. 15 and 17 of Jeong teaches a semiconductor device, comprising: a substrate (Item 100) including a first region (Item II) and a second region (Item I); a first active fin (Item 313) protruding from the substrate (Item 100), on the first region (Item II); a first source/drain pattern (Item 330) on a top surface of the first active fin (Item 313); a second active fin (Item 213) protruding from the substrate (Item 100), on the second region (Item I), a top surface of the second active fin (Item 213) being higher than the top surface of the first active fin (Item 313); and a second source/drain pattern (Item 230) on the top surface of second active fin (Item 213), the first source/drain pattern (Item 330) having a same shape (Pentagonal) as the second source/drain pattern (Item 230), and a size of the first source/drain pattern (Item 330) being different (larger than) from that of the second source/drain pattern (Item 230), where the first source/drain pattern (Item 330) includes: a first lower side and a second lower side spaced apart from each other; a first upper side extended from a top end of the first lower side; and a second upper side extended from the second lower side, wherein the first lower side is inclined at a first angle relative to a straight line connecting a bottom end of the first lower side to a bottom end of the second lower side, wherein the second upper side is inclined at a second angle relative to a first imaginary segment connecting a first point, where the first lower side and the first upper side meet, with a second point, where the second lower side and the second upper side meet (See Picture 6 above).
Jeong does not teach wherein the first angle is greater than the second angle.
However, the size of the first angle is a result effective variable (Paragraph 0047 where the lateral growth of the source/drain region (which is determined by the size of the first angle) determines the maximum width of the source/drain structure which ultimately determines the distance between adjacent epitaxial structures). In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding (MPEP 2144.05).
It would have been obvious to one having ordinary skill in the art to optimize the size of the first angle such that the first angle is greater than the second angle because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first angle of Lee be greater than the second angle of Lee because “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (MPEP 2144.04; See also In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Lastly, Lee teaches where a lateral and vertical growth of a source/drain structure can be tuned such that the source/drain structure can be separated from or merged with another source/drain structure (Paragraph 0047).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first angle of Lee be greater than the second angle of Lee because the first angle determines (tunes) the maximum width which determines the spacing between adjacent epitaxial structures and in certain integrated circuit layouts it is desired that adjacent epitaxial structures are physically separated from each other at a desired distance (Paragraph 0047).
Jeong does not teach where a top of the second source/drain pattern is higher than a top of the first source/drain pattern.
Fig. 10 of Ok teaches a first active fin (Combination of Right Items 46 and 28), a second active fin (Combination of Left Items 46 and 18), a first source/drain pattern (Right Item 40) and a second source/drain pattern (Left Item 40), where a top of the second active fin (Combination of Left Items 46 and 28) is higher than a top of a first active fin (Combination of Right Items 46 and 28), and where a top of the second source/drain pattern (Left Item 40) is higher than a top of the first source/drain pattern (Right Item 40).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a top of the second source/drain pattern is higher than a top of the first source/drain pattern because the difference in height between the two source/drain patterns allows for better scalability and provides better short-channel control (Ok Column 1; Lines 33-35).
Regarding claim 26, Fig. 17 of Jeong further teaches where the device further comprising a spacer (Item 235) below the second source/drain pattern (Item 230) to cover a side surface of the second active fin (Item 213).
Response to Arguments
Applicant’s arguments, see Applicant’s REMARKS, filed 11/16/2021, with respect to the rejection(s) of claim(s) 1 under 35 USC 103(a), with respect to the device isolation layer, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wang and Kim.
Applicant’s arguments, see Applicant’s REMARKS, filed 11/16/2021, with respect to the rejection(s) of claim(s) 23 under 35 USC 103(a), with respect to the device isolation layer, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ok.
Applicant’s arguments, see Applicant’s REMARKS, filed 11/16/2021, with respect to the rejection(s) of claim(s) 17 under 35 USC 103(a), with respect to the device isolation layer, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wang and Kim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC K ASHBAHIAN/Examiner, Art Unit 2891